              Case 2:16-cv-01618-JAD-EJY Document 71 Filed 12/14/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3

 4       MARCUS SHARIF MCNEAL,                                    Case No. 2:16-cv-01618-JAD-EJY
 5                                            Petitioner,
                 v.                                             Order Granting Extension of Time
 6
         BRIAN E. WILLIAMS, et al.,                                          [ECF No. 70]
 7
                                          Respondents.
 8

 9            Respondents move for a 31-day extension of time to answer or otherwise respond to the
10   amended petition for writ of habeas corpus in this case. 1 This is respondents’ second request for
11   extension of the deadline. Good cause appearing, IT IS HEREBY ORDERED that respondents’
12   motion for enlargement of time [ECF No. 70] is GRANTED. Respondents have until January
13   11, 2021, to file an answer or otherwise respond to the amended petition for writ of habeas
14   corpus. 2
15                                                                _________________________________
16                                                                U.S. District Judge Jennifer A. Dorsey
                                                                  Dated: December 14, 2020
17

18
19

20

21
     1
         ECF No. 70.
22   2
       The new deadline I approve in this order falls 4 ½ years after this case began in July 2016. However,
23   this case essentially started anew in November 2019 when the Ninth Circuit instructed me to consider
     granting McNeal leave to amend his petition. Lengthy habeas litigation is generally incompatible with
24   the three-year goal set by the Civil Justice Reform Act of 1990 (CJRA), 28 U.S.C. § 471 et seq., as well
     as the purposes served by the Antiterrorism and Effective Death Penalty Act (AEDPA) 28 U.S.C. § 2244
25   et seq.: finality, efficiency, and comity. This case is now long past the CJRA’s three-year goal. Given the
     lack of progress to date, additional delay will further impede this case from reaching a merits
26   determination. Accordingly, any future request for extension of time—even if unopposed—will be
     carefully scrutinized for good cause and, moving forward, counsel will be required to prioritize the
27   briefing in this case over later-filed matters.
28

                                                            1
